IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-88,232-02


                        EX PARTE WARMINSKI BRONER, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. W-024510-02-D-WR IN THE 320TH DISTRICT COURT
                           FROM POTTER COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault and sentenced to imprisonment for life.

        Applicant alleges that his parole was denied by the Board of Pardons and Paroles before his

parole was revoked and that he did not received written statements of the parole board’s reasons for

revoking his parole. Applicant has alleged facts that, if true, might entitle him to relief. Ex Parte

Carmona, 185 S.W.3d 492 (Tex. Crim. App. 2006); Ex parte Williams, 738 S.W.2d 257 (Tex. Crim.

App. 1987). In these circumstances, additional facts are needed. As we held in Ex parte Rodriguez,
                                                                                                          2

334 S.W.2d 294, 294 (Tex. Crim. App. 1997), the trial court is the appropriate forum for findings

of fact.

           The trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d), in

that it may order the Texas Board of Pardons and Paroles and/or the Texas Department of Criminal

Justice, Institutional Division to file an affidavit listing Applicant’s sentence begin date, the dates

upon which Applicant was released to any period of parole or mandatory supervision, and the dates

of the issuance of any revocation warrants leading to the revocation of such parole or mandatory

supervision. The affidavit should also state whether Applicant was afforded a parole revocation

hearing, and if not, why not. The affidavit should also state the parole board’s reasons for revoking

Applicant’s parole and whether or not Applicant received written notice of the reasons for

revocation.

           If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent. If

Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

           The trial court shall make findings as to whether Applicant received a parole revocation

hearing prior to the denial of his parole, and if not, why not. The trial court shall also make findings

as to the reasons for revocation and whether Applicant received written notice of the reasons for

revocation. The trial court shall also make any other findings of fact and conclusions of law that it

deems relevant and appropriate to the disposition of Applicant’s claim for habeas corpus relief.

           This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or
                                                                                                  3

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.

Filed: July 25, 2018
Do not publish